Proceeding to remove the respondents from their elective positions as Trustees of the Incorporated Village of New Hyde Park. Motion by respondents to dismiss the proceeding on the grounds (1) that petitioner does not have the legal capacity to bring the proceeding and (2) that the petition fails to state a cause of action. Motion granted, proceeding dismissed, without costs. Section 36 of the Public Officers Law provides that application for removal of a village officer may be made by any "citizen resident” of the village. This application is made by a corporation, whose general membership it is alleged, is made up of citizens and residents of the village. The verification is by the chairman of the board of directors of the corporation. In our opinion, a corporation is not a "citizen resident” because the corporation does not have the power to vote in village elections. Gulotta, P. J., Hopkins, Damiani and Titone, JJ., concur.